--------------------------------------------------------------------------------

Exhibit 10.1

 
MODIFICATION OF AGREEMENT


This Modification of Agreement (this “Modification”) is made as of this 7th day
of March, 2008 by and between Biometrics Investors, L.L.C., a Delaware limited
liability company (“Lender”), and Sequiam Corporation, a California corporation
(“Borrower”).


WHEREAS, Lender and Borrower are parties to that certain Agreement dated March
30, 2007 (the “Agreement”) pursuant to which Biometrics agreed to loan Sequiam
up to $11,500,000 pursuant to two loans;


WHEREAS, on March 30, 2007, Lender provided Borrower $6,500,000.00 in financing
under the first loan pursuant to the Agreement;


WHEREAS, as a condition to making additional advances in an amount of at least
$800,000 and not more than $1,500,000 under the second loan, Lender requires
that the Agreement be modified as provided herein; and


WHEREAS, the parties hereto desire to amend the Agreement to include the terms
and conditions hereof.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties hereto agree as follows:


1.           Definitions.  Capitalized terms used herein, but not otherwise
defined or modified herein, shall have the meanings ascribed to them in the
Agreement.


2.           Amendment.  The Agreement is hereby amended by adding the following
subsection (d) to Section 4 of the Agreement:


“(d)           Notwithstanding the foregoing conditions in Section 4(c), the
following additional conditions shall apply to any Term Loan B Cash Flow
Advance:


(i)           Borrower shall use the proceeds from any Term Loan B Cash Flow
Advance solely for the working capital. Borrower may not use the proceeds of any
Term Loan B Cash Flow Advance to expand the business, hire new staff, or grant
any raises or bonuses to management.  Borrower will pay Lender’s reasonable
legal fees associated with Term Loan B and any actions taken to enforce its
security interest under Term Loan B.  Lender may reserve funds reasonably
anticipated to be necessary for such fees and pay them directly.


(ii)           Borrower shall accept Lender’s designation of Douglas Michels as
a consultant (the “Consultant”) to Borrower to monitor the use of proceeds from
any Term Loan B Cash Flow Advance and advise Borrower of other capital raising
opportunities. Borrower will give the Consultant access to all company books and
records upon request, but the Consultant shall have no operational duties or
authority with respect to Borrower. The Consultant shall be compensated by
Lender and not by Borrower.  Borrower will, however, pay reasonable travel
expenses for Consultant and other employees of Lender in connection with
monitoring Term Loan B.


(iii)           Borrower shall pay to Lender a facility fee equal to one percent
(1%) of each additional advance made under this modification, payable at the
funding of each such advance.”


3.           Conflict.  Except as hereby amended, the Agreement shall remain
unchanged and in full force and effect.  If there is any conflict between the
terms and provisions of the Agreement and the terms and provisions of this
Modification, this Modification shall control.


4.           Counterparts.  This Modification may be executed in any number of
identical counterparts, any or all of which may contain signatures of less than
all of the parties, and all of which shall be construed together as a single
instrument.


           IN WITNESS WHEREOF, the parties hereto have each executed this
Modification to be effective for all purposes as of the date first written
above.


BORROWER:


SEQUIAM CORPORATION,
  a California corporation




By:      _____________________________                                                
Name:   Mark L. Mroczkowski
Title:     Executive Vice President and
 Chief Financial Officer


LENDER:


BIOMETRICS INVESTORS, L.L.C.,




By:        ____________________________                                              
Name:   ____________________________                                                             
                                Title:     ____________________________                                                           
